Conviction for robbery; punishment, eight years in the penitentiary.
An examination of the verdict, the judgment and sentence, reveals that the court did not give to appellant the benefit of the indeterminate sentence law, the verdict, judgment and sentence being for eight years without modification. The sentence will be reformed so that same will award to defendant confinement in the penitentiary for a period of years not less than five nor more than eight years.
The record is before us without any bills of exception. The testimony is in a condition of conflict, several witnesses affirming positively the identity of appellant as the man who robbed the prosecuting witness at the point of a pistol of several hundred dollars, while that of the defense seems to go far toward establishing an alibi for the accused. In such condition of the record the reconciliation, if possible, of such conflicts is for the jury, and their determination is not subject to our review if the conclusion reached by them has support in the testimony. We are compelled to say that the verdict and judgment have support in view of the unqualified identification of appellant as the guilty party.
Finding no error in the record, the judgment as reformed will be affirmed.
Affirmed.